             Case 7:19-cr-00601-CS Document 1 Filed 03/13/19 Page 1 of 6



Approved:
               MA'THEW S. ANDREWS
               Assistant United States Attorney

Before: THE HONORABLE PAUL E. DAVISON
               United States Magistrate Judge
               Southern District of New York



 UNITED STATES OF AMERICA                           COMPLAINT

                 -V.-                               Violation of 21 U.S.C. § 846

 JUAN COLON, a/k/a "John,"                          COUNTY OF OFFENSE:
                                                    ORANGE
                 Defendant.



SOUTHERN DISTRICT OF NEW YORK, ss.:

       JULFE IRENE, being duly sworn, deposes and says that she is a Special Agent with the
Federal Bureau of Investigation (the "FBI"), and charges as follows:

                                           COUNT ONE

       1. From at least in or about September 2018, up to and including March 13, 2019, in
the Southern District of New York, JUAN COLON, a/k/a "John," the defendant, and others known
and unknown, intentionally and knowingly did combine, conspire, confederate, and agree together
and with each other to violate the narcotics laws of the United States.

        2. It was a part and an object of the conspiracy that JUAN COLON, a/k/a "John," the
defendant, would and did distribute and possess with the intent to distribute a controlled substance,
in violation of 21 U.S.C. § 841(a)(l).

       3. The controlled substances that JUAN COLON, a/k/a "Jolm," the defendant,
conspu'ed to distribute and possess with intent to distribute were 1 kilogram and more of mixtures
and substances containing a detectable amount of heroin, a Schedule I controlled substance, in
violation of 21 U.S.C. § 841(b)(l)(A), and 280 grams and more of mixtures or substances
containing a detectable amount of cocaine base, in violation of 21 U.S.C. § 841(b)(l)(A).

                            (Title. 21, United States Code, Section 846).

       The bases for my knowledge and the foregoing charges are, in part, as follows:

       4. I am. a Special Agent with the FBI, and I have been personally involved in the
investigation of this matter. This affidavit is based in part upon my conversations with other law-
enforcement agents and my examination of reports and records. Because this affidavit is being
submitted for the limited purpose of establishing probable cause, it does not include all the facts
             Case 7:19-cr-00601-CS Document 1 Filed 03/13/19 Page 2 of 6



that I have learned during the course of my investigation. Where the contents of documents and
the actions, statements and conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

                                          The Controlled Buys

        5. Based on my conversations with an officer of the Middletown Police Department
("Officer-1"), who spoke with other members of law enforcement, I know that on or about
February 14, 2019, a confidential infonnant ("CI-1")1 advised Officer-1 that a Hispanic male
("CC"1"), who has been the target of numerous narcotic related investigations in the past, was in
fact selling heroin. At the direction ofOfficer-1, CI-1 contacted CC-1 by phone the same day in
order to purchase heroin. CC-1 agreed to meet with CI-1 to make the sale and specified a location
where CI-1 could pick him up. Officer-1 then provided CI-1 with pre-recorded United States
Currency to facilitate the transaction.

        6. Based on my conversations with Officer-1, who debriefed an undercover law
enforcement officer (the "UC") and CI-1,1 know, among other things, the following:

                 a. The same day, the UC drove CI"1 to the location specified by CC-1.2 CC-1
then entered the UC's vehicle.

                 b. Upon entering the vehicle, CC-1 stated that he would have to go to "John's"
apartment to purchase the heroin. CC-1 stated that the apartment was located at a specific address
on Linden Avenue (the "Target Building"), The UC drove CC-1 and CI-1 to the Target Building
and parked outside of the Target Building's front entrance. CC-1 then exited the vehicle and
entered the Target Building s front door.

        7. Based on my conversations with another officer of the Middletown Police
Department, ("Officer-2"), I know, among other things, the following:

                 a. The Target Buildmg has a front entrance and several back entrances. The
front entrance is a common entrance th-ough which any of the Target Building's apartments may
be accessed. The back entrances, however, are specific to each of the Target Building's apartments.
Each back entrance is accessible via a series of staircases located on the rear of the Target Building.

                b. After entering the front door of the Target Building, CC-1 exited shortly
after from the back exit to a particular apartment located on the third floor of the Target Building



  Since CI-l's arrest, CI-1 has been cooperating with law enforcement officials—including as
detailed herein—in an attempt to obtain the benefits of a cooperation agreement. CI-1 had also
been paid by law enforcement for his cooperation. CI-1 has provided law enforcement officials
with information that has been corroborated independently in the past. CI-1 has a lengthy criminal
history, including convictions for, among other things, narcotics offenses and larceny offenses.

2 Prior to the UC driving CI-1 to the specified location, Officer-1 searched CI-1 to ensure that CI-
1 had no dmgs.
             Case 7:19-cr-00601-CS Document 1 Filed 03/13/19 Page 3 of 6



(the "Target Apartment"), CC-1 descended the stairs located on the rear of the Target Building
and reentered the vehicle containing the UC and CI-1.

        8. Based on my conversations with Officer-l, who debriefed the UC and CI-1, I
know, among other things, the following:

                a. After CC-1 entered the vehicle, CC-1 stated that he had met with "John" to
retrieve the heroin. CI-1 then handed CC-1 the pre-recorded United States currency and CC-1
handed CI-1 white glassine envelopes containmg a tan powdery substance.

                b. CI-1 subsequently gave the glassine envelopes to Officer-1. The UC then
conducted a field test on one of the glassme envelopes, which tested positive for heroin.
                                                                                   /"



        9. Based on my conversations with Officer-2, who debriefed a second confidential
informant ("CI-2"),31 know, among other things, the following:

                a. On or about December 13, 2018, CI-2 advised Officer-2 that the occupant
of the Target Apartment was JUAN COLON, a/k/a, "John," the defendant. CI-2 further advised
Offlcer-2 that the COLON had been selling heroin and crack-cocaine from the Target Apartment.

                b. On or about February 20, 2019, Officer-2 directed CI-2 to contact COLON
via phone in order to purchase controlled substances. COLON directed CI-2 to meet at his
residence and provided the address of the Target Apartment. Offlcer-2 provided CI-2 with pre-
recorded United States Currency to facilitate the transaction.

               c. Shortly after the conversation, CI-2 arrived at the Target Apartment and met
with COLON.4 Offlcer-2 then observed CI-2 enter the Target Apartment through the Target
Apartment's entrance in the rear of the Target Building.

               d. Upon entermg the Target Apartment, CI"2 spoke with COLON regarding
the sale and purchase of narcotics. CI-2 handed COLON the pre-recorded buy money and COLON
handed CI-2 numerous plastic ziploc bags containing an off white chunky substance.

               e. CI-2 then exited the Target Apartment and gave the glassine envelopes to
Officer-1. Another officer of the Middletown Police Department then conducted a field test on one
of the Ziploc bags, which tested positive for cocaine.

               f. On or about Febmary 23, 2019, Offlcer-2 again directed CI-2 to contact
COLON via phone in order to purchase controlled substances. COLON directed CI-2 to meet at


3 Since CI-2's arrest, CI-2 has been cooperating with law enforcement officials—including as
detailed herein—in an attempt to obtain the benefits of a cooperation agreement. CI-2 had also
been paid by law enforcement for his cooperation. CI-2 has provided law enforcement officials
with information that has been corroborated independently in the past. CI-2 has a lengthy criminal
history, including convictions for, among other things, narcotics offenses and larceny offenses.

4 Officer-2 searched CI-2 to ensure that CI-2 had no drugs prior to his arrival.
             Case 7:19-cr-00601-CS Document 1 Filed 03/13/19 Page 4 of 6



his residence and provided the address of the Target Apartment. Officer-2 provided CI-2 with pre-
recorded United States Currency to facilitate the transaction.

                g. Shortly after the conversation, CI-2 arrived at the Target Apartment and met
with COLON.5 Officer-2 then observed CI-2 enter the Target Apartment through the Target
Apartment's entrance in the rear of the Target Building.

               h. Upon entering the Target Apartment, CI-2 again spoke with COLON
regarding the sale and purchase of narcotics. CI-2 handed COLON the pre-recorded buy money
and COLON handed CI-2 numerous plastic Ziploc bags containing an off white chunky substance.

               i. CI-2 then exited the Target Apartment and gave the glassine envelopes to
Officer-l, who conducted a field test on one of the Ziploc bags. The substance inside tested positive
for crack-cocaine.


                                            The Search

        10. Based on my conversations with Officer-1, I know, among other things, the
following:

               a. During the first week of March 2019, Officer-1 met with CI-1. CI-1 stated
that earlier that week, CI-1 met with JUAN COLON, a/k/a, "John," the defendant, to purchase
heroin and crack from COLON. During the meeting, COLON stated, in sum and substance, that
he sometimes keeps his drugs in the "Office" located in the basement of the Target Building.

               b. Several days later, on or about March 12, 2019, CI-1 communicated to
Officer-l that COLON had just purchased additional quantities ofheroin and crack cocaine.

        11. The same day, on or about March 12, 2019, a City ofMiddletown Court Judge
issued a search warrant, authorizing and directing law enforcement officers to search the Target
Apartment.

        12. Based on my conversations with an officer of the New York State Police
Department ("Officer-3"), who participated in the search, I know, among other things, the
following:

               a. On or about March 13, 2019, in the morning, after the City ofMiddletown
Court Judge issued the search warrant, Officer-3 and other law enforcement officers entered the
Target Apartment and took into custody JUAN COLON, a/k/a "John," the defendant, and a female
residing in the apartment.

               b. Law enforcement subsequently searched the Target Apartment, and
Offlcer-3 located approximately 200 grams of marijuana in a cabinet located in the kitchen of the




 Officer-2 searched CI-2 to ensure that CI-2 had no drugs prior to his arrival.
           Case 7:19-cr-00601-CS Document 1 Filed 03/13/19 Page 5 of 6



Target Apartment. Law enforcement subsequently placed COLON under arrest and read him his
Miranda rights.

               c. Law enforcement also located several sets of keys during the search of the
Target Apartment. Law enforcement subsequently took the keys to a door labeled. Office," in the
basement of the Target Building. Law enforcement tried the keys on the locked door of the Office,
and one of the keys successfully opened the lock.

       13. Based on my conversations with an officer of the Middletown Police Department
("Officer-4"), I know, among other things, the following:

               a. Officer-4 contacted the owner of the Target Building (the "Owner")
immediately after law enforcement successfully unlocked the door to the Office located in the
basement of the Target Building. The Owner stated, in sum and substance, that JUAN COLON,
a/k/a "John," the defendant, was not authorized to use the Office. Officer-4 asked the Owner to
enter the Office, and the Owner gave his verbal and written consent.

               b. Law enforcement subsequently searched the Office and seized, among other
things, 400.6 grams of 3,4-Methylenedioxymethamphetamine ("MDMA" or "ecstasy"), 101.7
grams of heroin, 125.4 grams of crack cocaine, and approximately 200 grams of marijuana.

                                  The Post-Arrest Statement

       14. Based on my conversations with Offlcer-1, I know that Officer-l read JUAN
COLON, a/k/a "John," the defendant, his Miranda rights upon his arrest at the Target Apartment.

       15. Based on my conversations with Offlcer-3,1 know that thereafter, law enforcement
subsequently transported JUAN COLON, a/k/a "John," the defendant, to the Middletown Police
Department. Offlcer-3 then asked COLON whether he had been read his Miranda rights and
COLON answered yes. COLON then waived his Miranda rights and voluntarily made statements
to Officer-3. The interview was video-taped. I was present for part of the interview, and have
reviewed the video-tape. COLON stated, in sum and substance, that he had sold heroin, crack
cocaine, and ecstasy pills out of the Target Apartment. COLON had been selling narcotics from
the Target Apartment since approximately September 2018. COLON received approximately 200
grams ofherom and 200 grams of crack cocaine every 7-14 days. COLON bought his heroin, crack
cocaine, and ecstasy pills from a single supplier ("CC-2"), who often provided the drugs to
COLON on consignment. COLON further admitted the drugs located in the "Office" in the
basement of the Target Building were his.
           Case 7:19-cr-00601-CS Document 1 Filed 03/13/19 Page 6 of 6



       WHEREFORE, deponent respectfully requests that a warrant be issued for the arrest of
JUAN COLON, a/k/a "John," the defendant, and that he be arrested and imprisoned, or bailed, as
the case may be.




                                             \^ ^..0^
                                           SPECIAL AGENT JULIE IRENE
                                           FEDERAL BUREAU OF INVESTIGATION




Sworn to before me this
13th day of March, 2019




U^-ITEE^gTATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK
